NO. 07-10-00262-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

OCTOBER
22, 2010
 

 
MULTIPLAN, INC., APPELLANT
 
v.
 
LUBBOCK HEART HOSPITAL, LP, UNITED HEALTHCARE INSURANCE COMPANY, ET AL,
APPELLEES 

 

 
 FROM THE 99TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2007-541,633; HONORABLE WILLIAM C. SOWDER, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
Before the court is the unopposed
motion of appellee Principal Life Insurance Company
to abate the appeal or extend its briefing deadline by forty-five days.  According to the motion, Principal Life and
appellant Multiplan, Inc. “have reached a settlement in principle of this
matter” but require additional time beyond the existing deadline for Principal
Life’s brief to close the matter. 
The appeal is abated until further
order of the court.  If a proper motion
for voluntary dismissal of the appeal is not filed with the court within
forty-five days of this order, Principal Life is directed to submit a status
report on the forty-fifth day following this order.
            It
is so ordered.
Per Curiam